         Case 4:20-cv-01131-LPR Document 10 Filed 04/28/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION


CHASE MULLINS                                                                        PLAINTIFF
ADC #176271

v.                                  No: 4:20-cv-01131-LPR


BILL GILKY                                                                         DEFENDANT


                                          JUDGMENT

       Pursuant to the Order filed this date, it is considered, ordered, and adjudged that Plaintiff

Chase Mullins’ Complaint is dismissed without prejudice.

       IT IS SO ADJUDGED 28th day of April 2021.



                                                     ________________________________
                                                     LEE P. RUDOFSKY
                                                     UNITED STATES DISTRICT JUDGE
